UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-7236



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MATTHEW KEVIN MORRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00012-JPB-DJJ-1)


Submitted:   September 16, 2008         Decided:   September 24, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Kevin Morris, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Matthew Kevin Morris appeals the district court’s orders

denying his motion for modification of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2000).       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. United States v. Morris, No. 3:06-cr-00012-

JPB-DJJ-1 (N.D.W. Va. May 29 and July 11, 2008).         We dispense with

oral   argument   because   the    facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                     2